PER CURIAM
Craig Bonnett ("Appellant") appeals from the trial court's grant of summary judgment on behalf of Village North, Inc. ("VNI") and the trial court's grant of the Motion to Dismiss filed by Christian Hospital *280Northeast-Northwest ("CHNE") on Count I ("Survival Act") of the petition filed by Appellant. The trial court dismissed Count I against CHNE on January 19, 2018. The trial court granted the motion for summary judgment by VNI for Count I on March 14, 2018, on the same grounds in the motion for dismissal filed by CHNE.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).